



Exhibit 10.23




Description of Modification to the Director Retirement and Deferred Compensation
Plan


The Company has previously adopted a retirement plan (the "Plan") for
non-employee Directors ("Independent Directors"). Under the Plan, non-employee
Directors with at least five years of service, who resigned or were not
nominated for re-election were entitled to receive annual retirement payments
equal to the annual retainer in effect on the date of retirement for the lesser
of ten years or the number of years the retiring Director served on the Board.
Such payments did not extend beyond the lifetime of the retiring Director and
were contingent upon the Director's availability for consultation with
management and refraining from engaging in competition with the Company.


In October 1997, benefits under the Plan were frozen. As a result, no additional
benefits will be accrued for current Directors or be offered to newly elected
Directors. Under the provisions of the Plan following such action, Independent
Directors with at least five years of service as an Independent Director who
resign or are not nominated for re-election will receive an annual payment equal
to the annual Board retainer in effect on July 1, 1997 ($30,000 per year) for
the number of years during which the retiree served on the Board as an
Independent Director prior to October 31, 1997. In calculating a Director's
eligibility for benefits under this plan, partial years of service are rounded
up to the nearest whole number. Retirement payments do not extend beyond the
lifetime of the retiree and are contingent upon the retiree's availability for
consultation with management and refraining from engaging in any activity in
competition with the Company. All of the current Independent Directors (other
than Messrs. Tyabji and Haverty) are eligible for benefits under this plan.


Prior to October 1997, Independent Directors could, if they wished, defer
payment of their cash retainers until termination of their service on the Board
of Directors. Cash amounts deferred were retained by the Company and credited
with interest at the prime rate until paid. None of the current Independent
Directors elected to defer receipt of their retainers under this deferral
option, and this program has been eliminated.



